Case 4:18-cv-00442-ALM-CMC Document 182 Filed 08/07/20 Page 1 of 1 PageID #: 9437



                         IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

     Edward Butowsky,

          Plaintiff,

     v.                                                Case No. 4:18-cv-442-ALM-CMC

     David Folkenflik, et al.,
 .
          Defendants


                                             ORDER

             Plaintiff Edward Butowsky’s Unopposed Motion to File Documents Under Seal

     (Doc. No. 180) is now before the Court. The Court, having reviewed the motion and

     noting it is unopposed, is of the opinion the motion should be GRANTED. It is

             ORDERED the Plaintiff is permitted to file the medical records under seal.

            SIGNED this 7th day of August, 2020.




                                                    ____________________________________
                                                    CAROLINE M. CRAVEN
                                                    UNITED STATES MAGISTRATE JUDGE
